Exhibit 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made October 22,
2016 and effective as of January 1, 2017 (the “Effective Date”) between TIME
WARNER INC., a Delaware corporation (the “Company”), and GARY GINSBERG (“You”).

You are currently employed by the Company pursuant to an Employment Agreement
made April 14, 2014 and effective as of January 1, 2014, which superseded an
agreement between the parties made and effective February 17, 2010 (the “Prior
Agreement”). The Company wishes to amend and restate the terms of your
employment with the Company and to secure your services on a full-time basis for
the period from the Effective Date to and including December 31, 2019 on and
subject to the terms and conditions set forth in this Agreement, and you are
willing to provide such services on and subject to the terms and conditions set
forth in this Agreement. You and the Company therefore agree as follows:

1.  Term of Employment.  Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Effective
Date and ending on December 31, 2019 (the “Term Date”), subject, however, to
earlier termination as set forth in this Agreement. Until the Effective Date,
the Employment Agreement made April 14, 2014 and effective as of January 1, 2014
shall remain in full force and effect to the extent set forth therein.

2.  Employment.  During the term of employment, you shall serve as Executive
Vice President, Corporate Marketing & Communications of the Company and you
shall have the authority, functions, duties, powers and responsibilities
normally associated with such position and such additional authority, functions,
duties, powers and responsibilities as may be assigned to you from time to time
by the Company consistent with your senior position with the Company. During the
term of employment, (i) your services shall be rendered on a substantially
full-business time, exclusive basis and you will apply on a full-business time
basis all of your skill and experience to the performance of your duties,
(ii) you shall have no other employment and, without the prior written consent
of your manager or other more senior officer of the Company in your reporting
line, no outside business activities which require the devotion of substantial
amounts of your time, and (iii) the place for the performance of your services
shall be the principal executive offices of the Company in the New York City
metropolitan area, subject to such reasonable travel as may be required in the
performance of your duties. The foregoing shall be subject to the Company’s
written policies, as in effect from time to time, regarding vacations, holidays,
illness and the like.



--------------------------------------------------------------------------------

3.  Compensation.

3.1  Base Salary.  The Company shall pay you a base salary at the rate of not
less than $900,000 per annum beginning on the Effective Date and continuing
during the term of employment (“Base Salary”). The Company may increase, but not
decrease, your Base Salary during the term of employment. Base Salary shall be
paid in accordance with the Company’s customary payroll practices.

3.2  Bonus.  In addition to Base Salary, the Company typically pays its
executives an annual cash bonus (“Bonus”). Although the amount of your Bonus is
fully discretionary, your target annual Bonus as a percentage of Base Salary is
200%. The Company may increase, but not decrease, your target annual Bonus
during the term of employment. Each year, your personal performance will be
considered in the context of your executive duties and any individual goals set
for you, and your actual Bonus will be determined based on your personal
performance and the Company’s performance. Your Bonus amount, if any, will be
paid to you between January 1 and March 15 of the calendar year immediately
following the performance year in respect of which such Bonus is earned.

3.3  Long Term Incentive Compensation.  So long as the term of employment has
not terminated, you shall be eligible to receive annually from the Company long
term incentive compensation with a target value beginning in 2017 of $1,250,000
(based on the valuation method used by the Company for its senior executives)
through a combination of stock option grants, restricted stock units,
performance shares or other equity-based awards, cash-based long-term plans or
other components as may be determined by the Compensation and Human Development
Committee of the Company’s Board of Directors from time to time in its sole
discretion. The Company may increase, but not decrease, the target value of your
annual long term incentive compensation during the term of employment.

 

2



--------------------------------------------------------------------------------

3.4  Indemnification.  You shall be entitled throughout the term of employment
(and after the end of the term of employment, to the extent relating to service
during the term of employment) to the benefit of the indemnification provisions
contained on the Effective Date in the Restated Certificate of Incorporation and
By-laws of the Company (not including any amendments or additions after the
Effective Date that limit or narrow, but including any that add to or broaden,
the protection afforded to you by those provisions).

4.  Termination.

4.1  Termination for Cause.  The Company may terminate the term of employment
and all of the Company’s obligations under this Agreement, other than its
obligations set forth below in this Sections 4.1 and in Section 3.4, for
“cause”. Termination by the Company for “cause” shall mean termination because
of your (a) conviction (treating a nolo contendere plea as a conviction) of a
felony (whether or not any right to appeal has been or may be exercised) other
than as a result of a moving violation or a Limited Vicarious Liability,
(b) willful failure or refusal without proper cause to perform your material
duties with the Company, including your material obligations under this
Agreement (other than any such failure resulting from your incapacity due to
physical or mental impairment), (c) willful misappropriation, embezzlement or
reckless or willful destruction of Company property having a significant adverse
financial effect on the Company or a significant adverse effect on the Company’s
reputation, (d) willful and material breach of any statutory or common law duty
of loyalty to the Company having a significant adverse financial effect on the
Company or a significant adverse effect on the Company’s reputation, or
(e) material and willful breach of any of the covenants provided for in Sections
8 and 9. Such termination shall be effected by written notice thereof delivered
by the Company to you and shall be effective as of the date of such notice;
provided, however, that if (i) such termination is because of your willful
failure or refusal without proper cause to perform your material duties with the
Company including any one or more of your material obligations under this
Agreement or for intentional and improper conduct, and (ii) within 30 days
following the date of such notice you shall cease your refusal and shall use
your best efforts to perform such obligations or cease such intentional and
improper conduct, the termination shall not be effective. For purposes of this
definition of Cause, no act, or failure to act, on your part shall be considered
“willful” or “intentional” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that such action or omission was
opposed to

 

3



--------------------------------------------------------------------------------

the best interest of the Company. The term “Limited Vicarious Liability” shall
mean any liability which is based on acts of the Company for which you are
responsible solely as a result of your office(s) with the Company; provided that
(x) you are not directly involved in such acts and either had no prior knowledge
of such intended actions or, upon obtaining such knowledge, promptly acted
reasonably and in good faith to attempt to prevent the acts causing such
liability or (y) after consulting with the Company’s counsel, you reasonably
believed that no law was being violated by such acts.

In the event of termination by the Company for cause, without prejudice to any
other rights or remedies that the Company may have at law or in equity, the
Company shall have no further obligation to you other than (i) to pay Base
Salary through the effective date of the termination of employment (the
“Effective Termination Date”), (ii) to pay any Bonus for any year prior to the
year in which such termination occurs that has been determined but not yet paid
as of the Effective Termination Date, (iii) to pay any unpaid Life Insurance
Premium (as defined in Section 7.1) for any year prior to the year in which such
termination occurs, and (iv) with respect to any rights you have pursuant to any
insurance or other benefit plans or arrangements of the Company (including under
Section 7.2 hereof) (the items described in clauses (i), (ii), (iii) and (iv),
collectively, the “Accrued Obligations”). You hereby disclaim any right to
receive a pro rata portion of any Bonus with respect to the year in which such
termination occurs.

4.2  Termination by You for Material Breach by the Company and Termination by
the Company Without Cause.  Unless previously terminated pursuant to any other
provision of this Agreement and unless a Disability Period shall be in effect,
you shall have the right, exercisable by written notice to the Company, to
terminate the term of employment under this Agreement with an Effective
Termination Date 30 days after the giving of such notice, if, at the time of the
giving of such notice, the Company is in material breach of its obligations
under this Agreement; provided, however, that, with the exception of clause
(i) below, this Agreement shall not so terminate if such notice is the first
such notice of termination delivered by you pursuant to this Section 4.2 and
within such 30-day period the Company shall have cured all such material
breaches; and provided further, that such notice is provided to the Company
within 90 days after the occurrence of such material breach. A material breach
by the Company shall include, but not be limited to (i) the Company violating
Section 2 with respect to authority, duties, or place of employment and (ii) the
Company failing to cause any successor to all or substantially all of the
business and assets of the Company expressly to assume the obligations of the
Company under this Agreement.

 

4



--------------------------------------------------------------------------------

The Company shall have the right, exercisable by written notice to you delivered
at least 60 days prior to the Effective Termination Date, to terminate your
employment under this Agreement without cause, which notice shall specify the
Effective Termination Date. If such notice is delivered on or after the date
which is 60 days prior to the Term Date, the provisions of Section 4.3 shall
apply.

4.2.1  In the event of a termination of employment pursuant to this Section 4.2
(a “termination without cause”), you shall receive Base Salary and a pro rata
portion of your Average Annual Bonus (as defined below) through the Effective
Termination Date. Your Average Annual Bonus shall be equal to the average of the
regular annual bonus amounts (including any such amounts that have been deferred
under any plan or arrangement of the Company, but excluding the amount of any
special or spot bonuses)(the “Regular Bonus”) in respect of the two calendar
years during the most recent three calendar years for which the Regular Bonus
received by you from the Company was the greatest. In addition, if the Effective
Termination Date occurs on December 31 of any performance year or following the
end of a performance year but prior to the date that the Bonus amount in respect
of such year has been paid to you pursuant to Section 3.2, then for purposes of
calculating your Average Annual Bonus, the unpaid Bonus in respect of such year
will be taken into account only if it would result in a greater Average Annual
Bonus. Your pro rata Average Annual Bonus pursuant to this Section 4.2.1 shall
be paid to you at the times set forth in Section 4.7.

4.2.2  In the event of a termination covered by Section 4.2 or 4.3 after the
Effective Termination Date, you shall continue to be treated like an employee of
the Company for a period ending on the date which is twenty-four months after
the Effective Termination Date if the Effective Termination Date occurs prior to
the Term Date or twelve months after the Effective Termination Date if the
Effective Termination Date occurs on or after the Term Date (such date, the
“Severance Term Date”). During such period you shall be entitled to receive,
whether or not you become disabled during such period but subject to Section 6,
(a) Base Salary (on the Company’s normal payroll payment dates as in effect
immediately prior to the Effective Termination Date) at an annual rate equal to
your Base Salary in effect immediately prior to the notice of termination,
(b) an annual Bonus in respect of each calendar year or portion thereof (in

 

5



--------------------------------------------------------------------------------

which case a pro rata portion of such Bonus will be payable) during such period
equal to your Average Annual Bonus and (c) payment of the Life Insurance Premium
for each full or partial calendar year during the Severance Period (with respect
to the calendar year in which the Effective Termination Date occurs, to the
extent not otherwise paid under Section 4.2.1 or Section 7, and with respect to
the calendar year in which the Severance Term Date occurs, with the amount of
such payment prorated to reflect the number of days during such calendar year
that will elapse prior to the Severance Term Date). Except as provided in the
next sentence, if you accept other full-time employment during such period or
notify the Company in writing of your intention to terminate your status of
being treated like an employee during such period, you shall cease to be treated
like an employee of the Company for purposes of your rights to receive certain
post-termination benefits under Section 8.2 effective upon the commencement of
such other employment or the effective date specified by you in such notice,
whichever is applicable (the “Equity Cessation Date”), and you shall receive the
remaining payments of Base Salary, Bonus and Life Insurance Premium pursuant to
this Section 4.2.2 for the balance of the period when payments are due to you
between the Effective Termination Date and the Severance Term Date at the times
specified in Section 4.7 of the Agreement. Notwithstanding the foregoing, if you
accept employment with any not-for-profit entity or governmental entity, then
you may continue to be treated like an employee of the Company for purposes of
your rights to receive certain post-termination benefits pursuant to Section 8.2
and you will continue to receive the payments as provided in the first sentence
of this Section 4.2.2; and if you accept full-time employment with any affiliate
of the Company, then the payments provided for in this Section 4.2.2 shall
immediately cease and you shall not be entitled to any further payments. For
purposes of this Agreement, the term “affiliate” shall mean any entity which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.

4.3  After the Term Date.  If, at the Term Date, the term of employment shall
not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed to an extension or renewal of this Agreement or on the terms of a new
employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 60 days written notice delivered to the other party (which notice may
be delivered by either party at any time on or after the date which is 60 days
prior to the Term Date). If the Company shall terminate the term of employment
on

 

6



--------------------------------------------------------------------------------

or after the Term Date for any reason (other than for cause as defined in
Section 4.1, in which case Section 4.1 shall apply), which the Company shall
have the right to do so long as no Disability Date (as defined in Section 5) has
occurred prior to the delivery by the Company of written notice of termination,
then such termination shall be deemed for all purposes of this Agreement to be a
“termination without cause” under Section 4.2 and the provisions of Sections
4.2.1 and 4.2.2 shall apply.

4.4  Release.  A condition precedent to the Company’s obligation to make or
continue the payments associated with a termination without cause shall be your
execution and delivery of a release in the form attached hereto as Annex A, as
such form may be revised as required by law, within 60 days following your
Effective Termination Date. If you shall fail to timely execute and deliver such
release, or if you revoke such release as provided therein, then in lieu of
continuing to receive the payments provided for herein, you shall receive a
severance payment determined in accordance with the Company’s policies relating
to notice and severance reduced by the aggregate amount of severance payments
paid pursuant to this Agreement, if any, prior to the date of your refusal to
deliver, or revocation of, such release. In this event, any such severance
payments shall be paid in the form of Base Salary continuation payments at the
annual rate equal to your Base Salary in effect immediately prior to your notice
of termination, with such amounts paid until your severance benefit has been
exhausted.

4.5  Retirement.  Notwithstanding the provisions of this Agreement relating to a
termination without cause and Disability, on the date you first become eligible
for normal retirement as defined in any applicable retirement plan (i.e., age
65) of the Company or any subsidiary of the Company (the “Retirement Date”),
then this Agreement shall terminate automatically on such date and your
employment with the Company shall thereafter be governed by the policies
generally applicable to employees of the Company, and you shall not thereafter
be entitled to the payments provided in this Agreement to the extent not
received by you on or prior to the Retirement Date. In addition, no benefits or
payments provided in this Agreement relating to termination without cause and
Disability shall include any period after the Retirement Date and if the
provision of benefits or calculation of payments provided in this Agreement with
respect thereto would include any period subsequent to the Retirement Date, such
provision of benefits shall end on the Retirement Date and the calculation of
payments shall cover only the period ending on the Retirement Date.

 

7



--------------------------------------------------------------------------------

4.6  Mitigation.  In the event of a termination without cause under this
Agreement, you shall not be required to take actions in order to mitigate your
damages hereunder, unless Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), would apply to any payments to you by the Company and your
failure to mitigate would result in the Company losing tax deductions to which
it would otherwise have been entitled. In such an event, Section 4.8 shall
govern. With respect to the preceding sentences, any payments or rights to which
you are entitled by reason of the termination of employment without cause shall
be considered as damages hereunder. Any obligation to mitigate your damages
pursuant to this Section 4.6 shall not be a defense or offset to the Company’s
obligation to pay you in full the amounts provided in this Agreement upon the
occurrence of a termination without cause, at the time provided herein, or the
timely and full performance of any of the Company’s other obligations under this
Agreement.

4.7  Payments.  Payments of Base Salary, Bonus and Life Insurance Premium
required to be made to you after any termination shall be made at the same times
as such payments otherwise would have been paid to you pursuant to Sections 3.1,
3.2 and 7 if you had not been terminated, subject to Section 12.17.

4.8  Limitation on Certain Payments.  Notwithstanding any other provision of
this Agreement:

4.8.1.  In the event it is determined by an independent nationally recognized
public accounting firm that is reasonably acceptable to you, which is engaged
and paid for by the Company prior to the consummation of any transaction
constituting a Change in Control (which for purposes of this Section 4.8 shall
mean a change in ownership or control as determined in accordance with the
regulations promulgated under Section 280G of the Code), which accounting firm
shall in no event be the accounting firm for the entity seeking to effectuate
the Change in Control (the “Accountant”), which determination shall be certified
by the Accountant and set forth in a certificate delivered to you not less than
ten business days prior to the Change in Control setting forth in reasonable
detail the basis of the Accountant’s calculations (including any assumptions
that the Accountant made in performing the calculations), that part or all of
the consideration, compensation or benefits to be paid to you under this
Agreement constitute “parachute payments” under Section 280G(b)(2) of the Code,
then, if the aggregate present value of such parachute payments, singularly or
together with the aggregate present value of any consideration, compensation or
benefits to be paid to you

 

8



--------------------------------------------------------------------------------

under any other plan, arrangement or agreement which constitute “parachute
payments” (collectively, the “Parachute Amount”) exceeds the maximum amount that
would not give rise to any liability under Section 4999 of the Code, the amounts
constituting “parachute payments” which would otherwise be payable to you or for
your benefit shall be reduced to the maximum amount that would not give rise to
any liability under Section 4999 of the Code (the “Reduced Amount”); provided
that such amounts shall not be so reduced if the Accountant determines that
without such reduction you would be entitled to receive and retain, on a net
after-tax basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after-tax basis, that you would be entitled to retain upon receipt of the
Reduced Amount. In connection with making determinations under this Section 4.8,
the Accountant shall take into account any positions to mitigate any excise
taxes payable under Section 4999 of the Code, such as the value of any
reasonable compensation for services to be rendered by you before or after the
Change in Control, including any amounts payable to you following your
termination of employment hereunder with respect to any non-competition
provisions that may apply to you, and the Company shall cooperate in the
valuation of any such services, including any non-competition provisions.

4.8.2.  If the determination made pursuant to Section 4.8.1 results in a
reduction of the payments that would otherwise be paid to you except for the
application of Section 4.8.1, the Company shall promptly give you notice of such
determination. Such reduction in payments shall be first applied to reduce any
cash payments that you would otherwise be entitled to receive (whether pursuant
to this Agreement or otherwise) and shall thereafter be applied to reduce other
payments and benefits, in each case, in reverse order beginning with the
payments or benefits that are to be paid the furthest in time from the date of
such determination, unless, to the extent permitted by Section 409A of the Code,
you elect to have the reduction in payments applied in a different order;
provided that, in no event may such payments be reduced in a manner that would
result in subjecting you to additional taxation under Section 409A of the Code.
Within ten business days following such determination, the Company shall pay or
distribute to you or for your benefit such amounts as are then due to you under
this Agreement and shall promptly pay or distribute to you or for your benefit
in the future such amounts as become due to you under this Agreement.

4.8.3.  As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time of a determination hereunder, it is possible

 

9



--------------------------------------------------------------------------------

that amounts will have been paid or distributed by the Company to or for your
benefit pursuant to this Agreement which should not have been so paid or
distributed (each, an “Overpayment”) or that additional amounts which will have
not been paid or distributed by the Company to or for your benefit pursuant to
this Agreement could have been so paid or distributed (each, an “Underpayment”),
in each case, consistent with the calculation of the Reduced Amount hereunder.
In the event that the Accountant, based upon the assertion of a deficiency by
the Internal Revenue Service against either the Company or you which the
Accountant believes has a high probability of success, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for your benefit shall be repaid by you to the Company together
with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that no such repayment
shall be required if and to the extent such deemed repayment would not either
reduce the amount on which you are subject to tax under Sections 1 and 4999 of
the Code or generate a refund of such taxes. In the event that the Accountant,
based on controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for your benefit together with interest at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code.

4.8.4.  In the event of any dispute with the Internal Revenue Service (or other
taxing authority) with respect to the application of this Section 4.8, you shall
control the issues involved in such dispute and make all final determinations
with regard to such issues. Notwithstanding any provision of Section 12.8 to the
contrary, the Company shall promptly pay, upon demand by you, all legal fees,
court costs, fees of experts and other costs and expenses which you incur no
later than 10 years following your death in any actual, threatened or
contemplated contest of your interpretation of, or determination under, the
provisions of this Section 4.8.

5.  Disability.

5.1  Disability Payments.  If during the term of employment and prior to the
delivery of any notice of termination without cause, you become physically or
mentally disabled, whether totally or partially, so that you are prevented from
performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay your full compensation through the last day
of the sixth consecutive month of disability or

 

10



--------------------------------------------------------------------------------

the date on which the shorter periods of disability shall have equaled a total
of six months in any twelve-month period (such last day or date being referred
to herein as the “Disability Date”), subject to Section 12.17. If you have not
resumed your usual duties on or prior to the Disability Date, the Company shall
pay you a pro rata Bonus (based on your Average Annual Bonus) for the year in
which the Disability Date occurs and thereafter shall pay you disability
benefits for the period ending on the later of (i) the Term Date or (ii) the
date which is twelve months after the Disability Date (in the case of either
(i) or (ii), the “Disability Period”), in an annual amount equal to 75% of
(a) your Base Salary at the time you become disabled and (b) the Average Annual
Bonus, in each case, subject to Section 12.17.

5.2  Recovery from Disability.  If during the Disability Period you shall fully
recover from your disability, the Company shall have the right (exercisable
within 60 days after notice from you of such recovery), but not the obligation,
to restore you to full-time service at full compensation. If the Company elects
to restore you to full-time service, then this Agreement shall continue in full
force and effect in all respects and the Term Date shall not be extended by
virtue of the occurrence of the Disability Period. If the Company elects not to
restore you to full-time service, you shall be entitled to obtain other
employment, subject, however, to the following: (i) you shall perform advisory
services during any balance of the Disability Period; and (ii) you shall comply
with the provisions of Sections 9 and 10 during the Disability Period. The
advisory services referred to in clause (i) of the immediately preceding
sentence shall consist of rendering advice concerning the business, affairs and
management of the Company as requested by the Chief Executive Officer or other
more senior officer of the Company but you shall not be required to devote more
than five days (up to eight hours per day) each month to such services, which
shall be performed at a time and place mutually convenient to both parties. Any
income from such other employment shall not be applied to reduce the Company’s
obligations under this Agreement.

5.3  Other Disability Provisions.  The Company shall be entitled to deduct from
all payments to be made to you during the Disability Period pursuant to this
Section 5 an amount equal to all disability payments received by you during the
Disability Period from Worker’s Compensation, Social Security and disability
insurance policies maintained by the Company; provided, however, that for so
long as, and to the extent that, proceeds paid to you from such disability
insurance policies are not includible in your income for federal income tax
purposes, the Company’s deduction with respect to such

 

11



--------------------------------------------------------------------------------

payments shall be equal to the product of (i) such payments and (ii) a fraction,
the numerator of which is one and the denominator of which is one less the
maximum marginal rate of federal income taxes applicable to individuals at the
time of receipt of such payments. All payments made under this Section 5 after
the Disability Date are intended to be disability payments, regardless of the
manner in which they are computed. Except as otherwise provided in this
Section 5, the term of employment shall continue during the Disability Period
and you shall be entitled to all of the rights and benefits provided for in this
Agreement, except that Sections 4.2 and 4.3 shall not apply during the
Disability Period, and unless the Company has restored you to full-time service
at full compensation prior to the end of the Disability Period, the term of
employment shall end and you shall cease to be an employee of the Company at the
end of the Disability Period and shall not be entitled to notice and severance
or to receive or be paid for any accrued vacation time or unused sabbatical.

6.  Death.  If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the Average Annual
Bonus, but prorated according to the number of whole or partial months you were
employed by the Company in such calendar year.

7.  Life Insurance.  During your employment with the Company, the Company shall
(i) provide you with $50,000 of group life insurance and (ii) pay you annually
an amount equal to two times the premium you would have to pay to obtain life
insurance under a standard group universal life insurance program in an amount
equal to $3,000,000 (“Life Insurance Premium”). The Company shall pay you such
amount no earlier than January 1 and no later than December 31 of the calendar
year in which you are entitled to this amount. You shall be under no obligation
to use the payments made by the Company pursuant to the preceding sentence to
purchase any additional life insurance. The payments made to you hereunder shall
not be considered as “salary” or “compensation” or “bonus” in determining the
amount of any payment under any retirement, profit-sharing or other benefit plan
of the Company or any subsidiary of the Company.

8.  Other Benefits.

 

12



--------------------------------------------------------------------------------

8.1  General Availability.  To the extent that (a) you are eligible under the
general provisions thereof (including without limitation, any plan provision
providing for participation to be limited to persons who were employees of the
Company or certain of its subsidiaries prior to a specific point in time) and
(b) the Company maintains such plan or program for the benefit of its
executives, during the term of your employment with the Company, you shall be
eligible to participate in any savings plan, or similar plan or program and in
any group life insurance, hospitalization, medical, dental, accident, disability
or similar plan or program of the Company now existing or established hereafter
on a basis no less favorable to you than is provided to any other executive vice
president of the Company.

8.2  Benefits After a Termination or Disability.  After the Effective
Termination Date of a termination of employment pursuant to Section 4.2 and
prior to the Severance Term Date or during the Disability Period, you shall
continue to be treated like an employee of the Company for purposes of
eligibility to participate in the Company’s health and welfare benefit plans
other than disability programs and to receive the health and welfare benefits
(other than disability programs) required to be provided to you under this
Agreement to the extent such health and welfare benefits are maintained in
effect by the Company for its executives. After the Effective Termination Date
or a termination of employment pursuant to Section 4.2 and prior to the
Severance Term Date, you will continue to receive all other benefits maintained
in effect by the Company for its senior executives, such as financial services
reimbursement. After the Effective Termination Date of a termination of
employment pursuant to Section 4 or during a Disability Period, you shall not be
entitled to any additional awards or grants under any stock option, restricted
stock or other stock-based incentive plan and you shall not be entitled to
continue elective deferrals in or accrue additional benefits under any qualified
or nonqualified retirement programs maintained by the Company. At the Severance
Term Date, your rights to benefits and payments under any health and welfare
benefit plans or any insurance or other death benefit plans or arrangements of
the Company shall be determined in accordance with the terms and provisions of
such plans. At the Severance Term Date or, if earlier, the Equity Cessation
Date, your rights to benefits and payments under any stock option, restricted
stock, stock appreciation right, bonus unit, management incentive or other
long-term incentive plan of the Company shall be determined in accordance with
the terms and provisions of such plans and any agreements under which such stock
options, restricted stock or other awards were granted. However, consistent

 

13



--------------------------------------------------------------------------------

with the terms of the Prior Agreement, notwithstanding the foregoing or any more
restrictive provisions of any such plan or agreement, if your employment with
the Company is terminated as a result of a termination pursuant to Section 4.2,
then, subject to the application of any more favorable terms of the applicable
stock option agreement, (i) all stock options to purchase shares of Time Warner
Common Stock shall continue to vest, through the earlier of the Severance Term
Date or the Equity Cessation Date; (ii) except if you shall then qualify for
retirement under the terms of the applicable stock option agreement and would
receive more favorable treatment under the terms of the stock option agreement,
(x) all stock options to purchase shares of Time Warner Common Stock granted to
you on or after February 17, 2010 (the “Term Options”) that would have vested on
or before the later of the Term Date and the Severance Term Date (or the date
that is comparable to the Severance Term Date under any employment agreement
that amends, replaces or supersedes this Agreement) shall vest and become
immediately exercisable upon the earlier of the Severance Term Date or the
Equity Cessation Date, and (y) all your vested Term Options shall remain
exercisable for a period of three years after the earlier of the Severance Term
Date or the Equity Cessation Date (but not beyond the term of such stock
options); and (iii) the Company shall not be permitted to determine that your
employment was terminated for “unsatisfactory performance” or “cause”, in either
case within the meaning of any stock option agreement between you and the
Company.

With respect to awards of restricted stock units (“RSUs”) held at the Effective
Termination Date of a termination of employment pursuant to Section 4.2, subject
to potential further delay in payment pursuant to Section 12.17, the treatment
of the RSUs will be determined in accordance with the terms of the applicable
award agreement(s).

8.3  Payments in Lieu of Other Benefits.  In the event the term of employment
and your employment with the Company is terminated pursuant to any section of
this Agreement, you shall not be entitled to notice and severance under the
Company’s general employee policies or to be paid for any accrued vacation time
or unused sabbatical, the payments provided for in such sections being in lieu
thereof.

9.  Protection of Confidential Information; Non-Compete.

9.1  Confidentiality Covenant.  You acknowledge that your employment by the
Company (which, for purposes of this Section 9 shall mean Time Warner Inc. and
its affiliates) will, throughout your employment, bring you into close

 

14



--------------------------------------------------------------------------------

contact with many confidential affairs of the Company, including information
about costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes, trade secrets, plans for future
development, strategic plans of the most valuable nature and other business
affairs and methods and other information not readily available to the public.
You further acknowledge that the services to be performed under this Agreement
are of a special, unique, unusual, extraordinary and intellectual character. You
further acknowledge that the business of the Company is global in scope, that
its products and services are marketed throughout the world, that the Company
competes in nearly all of its business activities with other entities that are
or could be located in nearly any part of the world and that the nature of your
services, position and expertise are such that you are capable of competing with
the Company from nearly any location in the world. In recognition of the
foregoing, you covenant and agree:

9.1.1  You shall keep secret all confidential matters of the Company and shall
not disclose such matters to anyone outside of the Company, or to anyone inside
the Company who does not have a need to know or use such information, and shall
not use such information for personal benefit or the benefit of a third party,
either during or after the term of employment, except with the Company’s written
consent, provided that (i) you shall have no such obligation to the extent such
matters are or become publicly known other than as a result of your breach of
your obligations hereunder and (ii) you may, after giving prior notice to the
Company to the extent practicable under the circumstances, disclose such matters
to the extent required by applicable laws or governmental regulations or
judicial or regulatory process;

9.1.2  You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and

9.1.3  For a period of one year after the effective date of your retirement or
other termination by you of your employment with the Company or for one year
after the Effective Termination Date of a termination of employment pursuant to
Section 4, without the prior written consent of the Company, you shall not
employ, and shall not cause any entity of which you are an affiliate to employ,
any person who was a

 

15



--------------------------------------------------------------------------------

full-time employee of the Company at the date of such termination of employment
or within six months prior thereto, but such prohibition shall not apply to your
secretary or executive assistant or to any other employee eligible to receive
overtime pay.

9.2.  Non-Compete Covenant.

9.2.1  During the term of employment and for the twelve-month period after
(i) the effective date of your retirement or other termination by you of your
employment or (ii) the Effective Termination Date of a termination of employment
pursuant to Section 4, you shall not, directly or indirectly, without the prior
written consent of the Chief Executive Officer of the Company: (x) render any
services to, manage, operate, control, or act in any capacity (whether as a
principal, partner, director, officer, member, agent, employee, consultant,
owner, independent contractor or otherwise and whether or not for compensation)
for, any person or entity that is a Competitive Entity, or (y) acquire any
interest of any type in any Competitive Entity, including without limitation as
an owner, holder or beneficiary of any stock, stock options or other equity
interest (except as permitted by the next sentence). Nothing herein shall
prohibit you from acquiring solely as an investment and through market purchases
(i) securities of any Competitive Entity that are registered under Section 12(b)
or 12(g) of the Securities Exchange Act of 1934 (the “Exchange Act”) and that
are publicly traded, so long as you or any entity under your control are not
part of any control group of such Competitive Entity and such securities,
including converted or convertible securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (ii) securities
of any Competitive Entity that are not registered under Section 12(b) or 12(g)
of the Exchange Act and are not publicly traded, so long as you or any entity
under your control is not part of any control group of such Competitive Entity
and such securities, including converted securities, do not constitute more than
three percent (3%) of the outstanding voting power of that entity, provided that
in each case you have no active participation in the business of such entity.

9.2.2  “Competitive Entity” shall be defined as a business (whether conducted
through an entity (including its parent, subsidiary, affiliate, joint venture,
partnership or otherwise) or by individuals including employee in
self-employment) that is engaged in any business activities that directly
compete with (x) any of the business activities carried on by the Company in any
geographic location where the Company conducts business (including without
limitation a Competitive Activity as

 

16



--------------------------------------------------------------------------------

defined below), (y) any business activities being planned by the Company or in
the process of development at the time of your termination of employment (as
evidenced by written proposals, market research, RFPs and similar materials) or
(z) any business activity that the Company has covenanted, in writing, not to
compete with in connection with the disposition of such a business.

9.2.3  “Competitive Activity” refers to business activities within the lines of
business of the Company, including without limitation, the following:

 

  (a) The operation of domestic and international networks and premium pay
television services (including the production, provision and/or delivery of
programming to cable system operators, satellite distribution services,
telephone companies, Internet Protocol Television systems, mobile operators,
broadband and other distribution platforms and outlets) and websites and digital
applications associated with such networks and pay television services;

 

  (b) The sale, licensing and/or distribution of content on DVD and Blu-ray
discs, video on demand, electronic sell-through, applications for mobile
devices, the Internet or other digital services; and

 

  (c) The production, distribution and licensing of motion pictures and other
entertainment assets, television programming, animation, interactive games
(whether distributed in physical form or digitally) and other video products and
the operation of websites and digital applications associated with the
foregoing.

9.3.  Injunctive Relief.  You acknowledge that your services are of a special,
unique and extraordinary value to the Company and that you develop goodwill on
behalf of Time Warner. Because your services are unique and because you have
access to confidential information and strategic plans of the Company of the
most valuable nature and will help the Company develop goodwill, the parties
agree that the covenants contained in this Section 9 are necessary to protect
the value of the business of the Company and that a breach of any such
non-competition covenant would result in irreparable and continuing damage for
which there would be no adequate remedy at law.

 

17



--------------------------------------------------------------------------------

The parties agree therefore that in the event of a breach or threatened breach
of this Section 8, the Company may, in addition to other rights and remedies
existing in its favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof. The parties further agree that in the
event the Company is granted any such injunctive or other relief, the Company
shall not be required to post any bond or security that may otherwise normally
be associated with such relief.

10.  Ownership of Work Product.  You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof.

11.  Notices.  All notices, requests, consents and other communications required
or permitted to be given under this Agreement shall be effective only if given
in writing and shall be deemed to have been duly given if delivered personally
or sent by a nationally recognized overnight delivery service, or mailed
first-class, postage prepaid, by registered or certified mail, as follows (or to
such other or additional address as either party shall designate by notice in
writing to the other in accordance herewith):

 

18



--------------------------------------------------------------------------------

11.1  If to the Company:

Time Warner Inc.

One Time Warner Center

New York, New York 10019

Attention: Senior Vice President—Global

Compensation and Benefits

(with a copy, similarly addressed

but Attention: General Counsel)

11.2  If to you, to your residence address set forth on the records of the
Company.

12.  General.

12.1  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York.

12.2  Captions.  The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

12.3  Entire Agreement.  This Agreement, including Annexes A and B, set forth
the entire agreement and understanding of the parties relating to the subject
matter of this Agreement and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties.

12.4  No Other Representations.  No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or be liable for any alleged representation, promise or
inducement not so set forth.

12.5  Assignability.  This Agreement and your rights and obligations hereunder
may not be assigned by you and except as specifically contemplated in this
Agreement, neither you, your legal representative nor any beneficiary designated
by you shall have any right, without the prior written consent of the Company,
to assign,

 

19



--------------------------------------------------------------------------------

transfer, pledge, hypothecate, anticipate or commute to any person or entity any
payment due in the future pursuant to any provision of this Agreement, and any
attempt to do so shall be void and shall not be recognized by the Company. The
Company may not assign this Agreement or its rights or obligations hereunder
except that the Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such
obligations, and such rights and obligations shall inure to and be binding upon
any such successor.

12.6  Amendments; Waivers.  This Agreement may be amended, modified, superseded,
cancelled, renewed or extended and the terms or covenants hereof may be waived
only by written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect such party’s right at a later time to enforce the same. No waiver
by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

12.7  Specific Remedy.  In addition to such other rights and remedies as the
Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of Sections
9.1, 9.2, or 10, the Company shall have the right and remedy to have such
provisions specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.

12.8  Resolution of Disputes.  Except as provided in the preceding Section 12.7,
any dispute or controversy arising with respect to this Agreement and your
employment hereunder (whether based on contract or tort or upon any federal,
state or local statute, including but not limited to claims asserted under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, any state Fair Employment Practices Act and/or the Americans with
Disability Act) shall, at the election of either you or the Company, be
submitted to JAMS for resolution in arbitration in accordance with the rules and
procedures of JAMS. Either party shall make such election

 

20



--------------------------------------------------------------------------------

by delivering written notice thereof to the other party at any time (but not
later than 45 days after such party receives notice of the commencement of any
administrative or regulatory proceeding or the filing of any lawsuit relating to
any such dispute or controversy) and thereupon any such dispute or controversy
shall be resolved only in accordance with the provisions of this Section 12.8.
Any such proceedings shall take place in New York City before a single
arbitrator (rather than a panel of arbitrators), pursuant to any streamlined or
expedited (rather than a comprehensive) arbitration process, before a
non-judicial (rather than a judicial) arbitrator, and in accordance with an
arbitration process which, in the judgment of such arbitrator, shall have the
effect of reasonably limiting or reducing the cost of such arbitration. The
resolution of any such dispute or controversy by the arbitrator appointed in
accordance with the procedures of JAMS shall be final and binding. Judgment upon
the award rendered by such arbitrator may be entered in any court having
jurisdiction thereof, and the parties consent to the jurisdiction of the New
York courts for this purpose. The prevailing party shall be entitled to recover
the costs of arbitration (including reasonable attorneys fees and the fees of
experts) from the losing party. If at the time any dispute or controversy arises
with respect to this Agreement, JAMS is not in business or is no longer
providing arbitration services, then the American Arbitration Association shall
be substituted for JAMS for the purposes of the foregoing provisions of this
Section 12.8. If you shall be the prevailing party in such arbitration, the
Company shall promptly pay, upon your demand, all legal fees, court costs and
other costs and expenses incurred by you in any legal action seeking to enforce
the award in any court.

12.9  Beneficiaries.  Whenever this Agreement provides for any payment to your
estate, such payment may be made instead to such beneficiary or beneficiaries as
you may designate by written notice to the Company. You shall have the right to
revoke any such designation and to redesignate a beneficiary or beneficiaries by
written notice to the Company (and to any applicable insurance company) to such
effect.

12.10  No Conflict.  You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.

 

21



--------------------------------------------------------------------------------

12.11  Conflict of Interest.  Attached as Annex B and made part of this
Agreement is the Time Warner Corporate Standards of Business Conduct. You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto. In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have read, understand and will comply with the
Standards of Business Conduct as the same may be revised from time to time.

12.12  Withholding Taxes.  Payments made to you pursuant to this Agreement shall
be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

12.13  No Offset.  Neither you nor the Company shall have any right to offset
any amounts owed by one party hereunder against amounts owed or claimed to be
owed to such party, whether pursuant to this Agreement or otherwise, and you and
the Company shall make all the payments provided for in this Agreement in a
timely manner.

12.14  Severability.  If any provision of this Agreement shall be held invalid,
the remainder of this Agreement shall not be affected thereby; provided,
however, that the parties shall negotiate in good faith with respect to
equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.

12.15  Survival.  Sections 3.4, 8.3 and 9 through 12 shall survive any
termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 3.4, 4.4, 4.5, 4.6, 4.8 and 8 through 12 shall survive any
termination of the term of employment pursuant to Sections 4.2, 4.3, 5 or 6.
Sections 3.4, 4.6 and Sections 9 through 12 shall survive any termination of
employment due to resignation.

 

22



--------------------------------------------------------------------------------

12.16   Definitions.  The following terms are defined in this Agreement in the
places indicated:

Accrued Obligations – Section 4.1

affiliate – Section 4.2.2

Average Annual Bonus – Section 4.2.1

Base Amount – Section 4.8.1

Base Salary – Section 3.1

Bonus – Section 3.2

cause – Section 4.1

Code – Section 4.6

Company – the first paragraph on page 1 and Section 8.1

Competitive Entity – Section 8.2

Disability Date – Section 5

Disability Period – Section 5

Effective Date – the first paragraph on page 1

Effective Termination Date – Section 4.1

Equity Cessation Date – Section 4.2.2

Life Insurance Premium – Section 7

Overpayment – Section 4.8.3

Parachute Amount – Section 4.8.1

Reduced Amount – Section 4.8.1

Regular Bonus – Section 4.2.1

Retirement Date – Section 4.5

Severance Term Date – Section 4.2.2

Term Date – Section 1

term of employment – Section 1

termination without cause – Section 4.2.1

Work Product – Section 10

12.17  Compliance with IRC Section 409A.  This Agreement is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and will be interpreted in a manner intended to comply with Section 409A of the
Code. Notwithstanding anything herein to the contrary, (i) if at the time of
your termination of employment with the Company you are a “specified employee”
as defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided

 

23



--------------------------------------------------------------------------------

to you) until the date that is six months following your termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to you hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such an accelerated or additional tax and does not
reduce the value of such payments to you. To the extent any reimbursements or
in-kind benefits due to you under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References in this Agreement to your termination of active employment or
your Effective Termination Date shall be deemed to refer to the date upon which
you have a “separation from service” with the Company and its affiliates within
the meaning of Section 409A of the Code. The Company shall consult with you in
good faith regarding the implementation of the provisions of this Section 12.17;
provided that neither the Company nor any of its employees or representatives
shall have any liability to you with respect to thereto.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement the date first
above written.

 

 

TIME WARNER INC. By   /s/ James Cummings Name:   James Cummings Title:   Senior
Vice President of Global   Compensation and Benefits

 

 

  /s/ Gary Ginsberg   GARY GINSBERG

 

25



--------------------------------------------------------------------------------

ANNEX A

RELEASE

This Release is made by and among                                  (“You” or
“Your”) and TIME WARNER INC. (the “Company”), One Time Warner Center, New York,
New York 10019, as of the date set forth below in connection with the Employment
Agreement dated                                 , and effective as of
                                , and the letter agreement (the “Letter
Agreement” between You and the Company dated as of
                                 (as so amended, the “Employment Agreement”),
and in association with the termination of Your employment with the Company.

In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, Affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the Time Warner Inc. Severance Pay
Plan For Regular Employees and the Time Warner Inc. Change in Control Severance
Plan), benefit plan sponsors and benefit plan administrators of and from any and
all actions, causes of action, claims, or demands for general, special or
punitive damages, attorney’s fees, expenses, or other compensation or damages
(collectively, “Claims”), whether known or unknown, which in any way relate to
or arise out of Your employment with the Company or the termination of Your
employment, which You may now have under any federal, state or local law,
regulation or order, including without limitation, Claims related to any equity
awards held by You or granted to You by the Company that are scheduled to vest
subsequent to the Severance Term Date that applies to Your termination of
employment, all Claims of discrimination, or harassment in employment on the
basis of age, religion, gender, sexual orientation, race, national origin,
disability or any other protected characteristic, and of retaliation or
violation of any employment or fair employment practices law, including, without
limitation, all Claims under the Age Discrimination in Employment Act (with the
exception of Claims that may arise after the date You sign this Release), Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, as amended, the Worker Adjustment and Retraining Notification Act, the
Family and Medical Leave Act, the Equal Pay Act, the New York State Human Rights
Law, the New York Labor Law, the New York Worker Adjustment and Retraining
Notification Act, the New York City Administrative Code, all Claims for
severance benefits or notice pay under any plan or policy of the Company (other
than for enforcement of the Release and the Employment Agreement), all Claims
under any whistleblower protection law, including but not limited to any Claims
under the Sarbanes-Oxley Act or the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the Employee Retirement Income Security Act of 1974 (for
each of the foregoing statutes, as amended) through and including the date of
this Release.

Notwithstanding the above, You are not waiving or releasing: (i) any Claims
arising after You sign this Release; (ii) any Claims related to the enforcement
of the Employment Agreement and this Release; (iii) any rights or Claims You may
have to workers’



--------------------------------------------------------------------------------

compensation or unemployment benefits; (iv) Claims for accrued, vested
retirement benefits under any employee retirement plan of the Company in
accordance with the terms of such plans and applicable law; and/or (v) Claims
that cannot be waived by law. Further, notwithstanding anything to the contrary,
nothing contained in the Employment Agreement or this Release is intended to
prohibit or restrict You in any way from: (i) making any disclosure of any
information about the Company, Your employment or the Employment Agreement and
this Release as required by law, or to a government agency in connection with
any charge or investigation; (ii) providing information to, filing a charge
with, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal, state or local regulatory or law enforcement agency
(including without limitation the U.S. Equal Employment Opportunity Commission)
or legislative body, any self-regulatory organization, or the Company’s legal,
compliance or human resources officers; or (iii) filing, testifying or
participating in or otherwise assisting in a proceeding relating to, or
reporting, an alleged violation of any federal, state or municipal law relating
to fraud or any rule or regulation of the Securities and Exchange Commission
(“SEC”) or any self-regulatory organization, or making other disclosures that
are protected under the whistleblower provisions of federal or state law or
regulation. Prior authorization of the Company shall not be required to make any
reports or disclosures permitted by this Release and You are not required to
notify the Company that You have made such reports or disclosures. However, You
acknowledge and agree that You cannot recover any monetary damages or equitable
relief in connection with a charge or proceeding brought by You or through any
action brought by a third party with respect to the Claims released and waived
in this Release. This Release does not, however, waive or release Your right to
receive a monetary award from the SEC.

You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.

You acknowledge that You have been given                  days to review this
Release and to sign it. You also acknowledge that by signing this Release You
may be giving up valuable legal rights and that You have been advised to consult
with an attorney. You understand that You have the right to revoke Your consent
to the Release for seven days following Your signing of the Release. You further
understand that You will cease to receive any payments or benefits under this
Agreement (except as set forth in Section 4.4 of the Agreement) if You do not
sign this Release or if You revoke Your consent to the Release within seven days
after signing the Release. The Release shall not become effective or enforceable
with respect to Claims under the Age Discrimination Act until the expiration of
the seven-day period following Your signing of this Release. To revoke, You send
a written statement of revocation by certified mail, return receipt requested,
or by hand delivery. If You do not revoke, the Release shall become effective on
the eighth day after You sign it.



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

 

 

 

Dated:      



--------------------------------------------------------------------------------

ANNEX B

TIME WARNER CORPORATE

STANDARDS OF BUSINESS CONDUCT